ORTIQUE, Justice,
concurring with reasons.
The trial court should ensure defendant fully appreciates that to preserve his right of appeal he must either pay the cost of preparing the transcript or file an affidavit of indigency in lieu of payment. Prior to dismissing defendant’s appeal, the trial court must establish on the record that defendant has made an informed choice to forego paying the costs of preparing the transcript or filing the affidavit, and that he understands the consequences of his actions. This responsibility cannot be discharged by questioning defendant’s counsel.
While it is commendable that counsel seeks to establish the principle that a criminal defendant has an “absolute right” to an appeal, including entitlement to a transcript of the record, there is always the possibility, however remote, that no court will agree with counsel. The young defendant in the instant case should be fully apprised of this possibility.